Citation Nr: 1015301	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-36 469	)	DATE
	)
      	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased rating for degenerative disc 
disease with mild radiculopathy, lumbosacral strain and 
transitional lumbosacral vertebra, currently rated as 60 
percent disabling.

Entitlement to an effective date earlier than June 5, 2006 
for the grant of a 60 percent evaluation for degenerative 
disc disease with mild radiculopathy, lumbosacral strain and 
transitional lumbosacral vertebra.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq. 


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to February 
1958.  

This matter is before the Board of Veterans' Appeals from a 
February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
continued the previously assigned 40 percent rating for the 
Veteran's low back disability.  In October 2008, the RO 
issued a decision increasing that rating to 60 percent.  

The low back issue on appeal has been before the Board in 
February 1983, June 1993, March 1996, June 1997 and April 
2000.  The current substantive appeal is in relation to a new 
increased rating claim filed in June 2006.     

The Board notes that the RO also denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU) in its February 2007 rating decision.  The Veteran 
perfected an appeal of this decision.  However, in its 
October 2008 rating decision, the RO granted entitlement to a 
TDIU.  As such, the issue of entitlement to a TDIU has been 
granted in full and will not be discussed further.  

The Board notes that in October 2006, the Veteran filed a VA 
Form 9 in which he requested a Board hearing.  However, the 
Veteran's attempt to file a substantive appeal was premature, 
as a rating decision had not yet been issued in relation to 
his current claim.  The Veteran filed a timely VA Form 9 in 
November 2008 in which he did not request a Board hearing.  

The Veteran filed his current increased rating claim in June 
2006.  After the February 2007 rating decision, the Veteran 
challenged the effective date of the established 40 percent 
rating for his low back disability.  In its October 2008 
statement of the case, the RO increased the disability rating 
to 60 percent but did not explicitly consider the issue of an 
earlier effective date.  The Veteran again challenged the 
effective date assigned in his November 2008 VA Form 9.  It 
appears that the RO treated this as a new claim and issued a 
rating decision in March 2009, denying entitlement to an 
earlier effective date.  The Board considers this issue to be 
part and parcel of the increased rating issue on appeal.  
Accordingly, there was no need to initiate a separate appeal 
with respect to an earlier effective date for the low back 
rating assigned.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's degenerative disc disease with mild radiculopathy, 
lumbosacral strain and transitional lumbosacral vertebra is 
manifested by pain, incapacitating episodes and additional 
limitation after repetitive motion.  

2.  The record does not show that the Veteran was entitled to 
a 60 percent disability rating for his degenerative disc 
disease with mild radiculopathy, lumbosacral strain and 
transitional lumbosacral vertebra prior to June 5, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for the Veteran's degenerative disc disease with mild 
radiculopathy, lumbosacral strain and transitional 
lumbosacral vertebra have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

2.  The criteria for an effective date prior to June 5, 2006 
for the grant of a 60 percent rating for degenerative disc 
disease with mild radiculopathy, lumbosacral strain and 
transitional lumbosacral vertebra have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Under 
the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(a)-(c) (2009).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that demonstrates a worsening of 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  VA should 
also provide at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life.  Id. 

The Board finds that the Veteran, in December 2006 and July 
2008 letters, was provided adequate 38 U.S.C.A. § 5103(a) 
notice, in accordance with the Court's holding in Vazquez-
Flores, supra, and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also, in a December 2008 correspondence, the RO 
explained what the evidence must show to support the 
Veteran's claim for an earlier effective date.  

Even if the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice in accordance with the Court's holding in 
Vazquez-Flores, supra, the Federal Circuit has reversed this 
decision.  See Vazquez-Flores v. Shinseki, No. 2008-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  Thus, insofar as 
the notice described by the Veteran's Court in Vazquez-Flores 
requires VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life evidence," the judgment was 
vacated, and any failure by the AOJ to provide such evidence 
is harmless error.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009). 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) records, private medical records, workers compensation 
records and records from the Social Security Administration 
(SSA).  The Veteran received his most recent VA examination 
in June 2008.  In that regard, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the VA examination obtained in this case is more 
than adequate, as it was predicated on a full reading of the 
medical records in the Veteran's claims file.  The VA 
physician considered all of the pertinent evidence of record 
and the statements of the Veteran, and provided a detailed 
assessment of the current severity of the Veteran's 
disability.  Accordingly, the Board finds that VA's duty to 
assist in obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4) (2009).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims. 
Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Increased Rating 

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings, the Board must 
assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (finding that there was no basis for 
drawing a distinction between initial ratings and increased-
rating claims for the purpose of applying staged ratings).   

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

On September 26, 2003, the regulations governing spine 
disabilities changed.  Since the Veteran filed his current 
increased rating claim in 2006, after the regulation change, 
this decision addresses only the new regulations. 

All disabilities of the cervical and thoracolumbar spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
Veteran is service-connected for intervertebral disc 
syndrome.  In that case, the disability is evaluated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 60 percent rating is 
warranted if the total duration is at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  The term "chronic orthopedic and neurologic 
manifestations" was defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).
 
In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 100 
percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a, General Rating 
Formula.

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2).   
 
Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  Here, separate 40 
percent disability ratings for radiculopathy of each lower 
extremity have been assigned.  

When rating degenerative arthritis of the spine, in addition 
to consideration of rating under the General Rating Formula 
for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also 
be considered.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a.

Analysis   

The RO first granted service connection and a noncompensable 
disability rating for a low back disability effective May 18, 
1970.  Effective January 27, 1976, the RO increased the 
rating to 10 percent.  The rating was increased to 40 percent 
effective November 13, 1989.  The Veteran filed his current 
increased rating claim in June 2006.  In an October 2008 
rating decision, the RO increased the low back rating to 60 
percent, effective June 5, 2006.  The Veteran contests this 
rating assignment.  The Veteran's low back disability is 
rated under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  

During a June 2008 VA examination, the Veteran reported 
chronic low back pain radiating into the hips, midback and 
neck.  He reported two emergency room visits during the past 
year for his back.  He stated that he received intravenous 
pain medication and was prescribed one to two weeks of bed 
rest.  He claimed to have flare-ups of pain with associated 
incapacitation four to five times per year.  He denied any 
loss of bowel or bladder control but reported urinary urgency 
upon standing.  He also reported giving way and falling.  

Upon physical examination, the Veteran had active range of 
motion consisting of 40 degrees of forward flexion, 20 
degrees extension, 15 degrees right lateral flexion, 25 
degrees left lateral flexion and 20 degrees bilateral lateral 
rotation.  See 38 C.F.R. § 4.71a, Note 4.  The examiner noted 
additional loss of flexion, extension and bilateral lateral 
rotation with pain.  The Veteran had fatigability, lack of 
endurance and incoordination related to pain.  X-rays 
revealed scoliosis, disc narrowing and spondylosis.  The 
examiner diagnosed degenerative disc disease of the lumbar 
spine with severe radiculopathy at L5-S1, lumbosacral strain 
and transitional lumbosacral vertebrae.  

The Veteran also underwent a private examination in February 
2008.  Dr. Barker noted that the Veteran used his arms to 
stand up, which indicated marked weakness in the legs and 
back or constant severe low back pain.  The physician 
reported flexion to 60 degrees, extension to 20 degrees, 
right lateral flexion to 25 degrees and left lateral flexion 
to 25 degrees.  He noted a decreased response to pinprick 
testing in the dorsum of the right foot.  The straight leg 
raising test was negative bilaterally.  He reviewed a 
magnetic resonance imaging (MRI) study conducted in July 
2005, noting disc bulges, multilevel facet hypertrophic 
degenerative changes and nerve root impingement.  Upon 
examination, the Veteran showed some weakness in hip flexion 
on the right side, which Dr. Barker noted was consistent with 
nerve root pressure.  The Veteran reported a history of being 
incapacitated for over six weeks in 2006.  

While the Veteran has consistently reported periods of 
incapacitation requiring bed rest during the appeal period, 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes does not provide for an increased 
rating because 60 percent is the maximum evaluation allowed 
under the Formula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

Under the General Formula, the Veteran is not entitled to 
more than a 60 percent rating because there is no evidence of 
unfavorable ankylosis of the entire spine.  While the VA 
examiner noted weakness and pain requiring the Veteran to use 
his arms to assist him in standing, the examiner did not note 
that the Veteran's spine was fixed in flexion or extension.  
He was able to move his low back to perform range of motion 
testing.  The evidence does not reveal gastrointestinal 
symptoms, breathing restrictions or any other symptoms 
indicative of unfavorable ankylosis.  See 38 C.F.R. § 4.71a, 
Note 5.  

Here, the evidence supports a finding that the Veteran has 
degenerative arthritis for purposes of evaluation under 
Diagnostic Code 5003.  He has been diagnosed with 
degenerative disc disease of the lumbar spine.  Since in this 
case degenerative arthritis is rated on the basis of 
limitation of motion, a rating under Diagnostic Code 5003 
likewise does not provide for a rating in excess of 60 
percent.       

The Board notes that the record contains objective evidence 
of radiculopathy, and the RO assigned two 40 percent ratings 
under Diagnostic Code 8620 for radiculopathy of the lower 
extremities during the course of this appeal.  See 38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  While the Veteran 
reported urinary urgency upon standing during his June 2008 
VA examination, the examiner did not note any objective bowel 
or bladder impairment.  Accordingly, the Board finds that the 
Veteran does not demonstrate neurologic abnormality to 
warrant a separate evaluation under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The Board has also considered the Veteran's complaints of 
pain.  Upon VA examination in June 2008, the Veteran had some 
additional loss of function with repetition, along with some 
weakness, fatigue and incoordination.  However, the Board 
finds that the objective medical evidence does not show that 
pain on use resulted in additional functional limitation to 
the extent that under the limitation of motion codes the 
Veteran's disability would be more than 60 percent disabling.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
While the Veteran has indeed claimed that his lumbar spine 
disability causes marked interference with employment, the 
assignment of an extraschedular rating is not warranted, as 
the RO determined that the Veteran meets the schedular 
requirements for a TDIU.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) 
for assignment of an extraschedular evaluation.   

As discussed below, the Board finds the effective date 
currently assigned to be appropriate.  The evidence does not 
show different disability pictures during the appeal period 
which would warrant staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating for 
a low back disability.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

III. Earlier Effective Date 

Legal Criteria

Generally, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. 
§ 3.400(o)(2).  

In making this determination, the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155.

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  Specifically, 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157(b)(1).  Also, the date of receipt of 
evidence from a private physician or layman of such evidence 
will be accepted when the evidence furnished by or on behalf 
of the claimant is within the competence of the physician or 
lay person and shows reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  In general, "date of 
receipt" means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).

The Board is precluded from adjudicating claims for earlier 
effective dates of final decisions.  See Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006).

Analysis

Again, the Veteran was originally granted service connection 
and a noncompensable rating for a disability of the lumbar 
spine beginning May 18, 1970.  The rating was increased to 
ten percent, effective January 27, 1976.  Effective November 
13, 1989, the evaluation was increased to 40 percent.  The 
Veteran filed the increased rating claim on appeal in June 
2006.  In an October 2008 rating decision, the RO granted an 
increased rating of 60 percent, effective June 5, 2006, the 
date of the claim.  The Veteran appeals this effective date.  

The Board notes in a November 2008 VA Form 9, the Veteran's 
representative stated that the Veteran's back disability 
forced him into early retirement.  He believes that the 
Veteran's back disability should have been rated 60 percent 
disabling since the time of his last employment.  The record 
shows that the Veteran was last employed in 1989.  Prior to 
the current claim on appeal, this case was before the Board 
several times in a lengthy appeals process, which culminated 
in a November 2004 rating decision continuing a previously 
assigned 40 percent rating, effective November 13, 1989.  The 
Veteran did not file a timely notice of disagreement, and 
this decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Since the 
Board is precluded from adjudicating claims for earlier 
effective dates of final decisions, the Board will not 
further discuss the propriety of the 1989 effective date.  
See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

The record clearly shows that the Veteran's current increased 
rating claim was dated in May 2006 but was received by the RO 
on June 5, 2006.  Medical evidence dated in the year 
preceding this claim includes emergency room records from 
Pennock Health Services, dated in October 2005.  They show 
that the Veteran sought emergency treatment for an 
exacerbation of low back pain.  The discharge note shows that 
the Veteran was prescribed rest, ice and medication as 
directed.

As discussed above, the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes provides that 
a 60 percent rating is warranted if the total duration of 
incapacitating episodes is at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  

There is no objective evidence that the Veteran was 
prescribed at least six weeks of bed rest in the 12 months 
prior to filing his increased rating claim in June 2006.  The 
October 2005 discharge note does indicate that an emergency 
room physician suggested rest and ice for the Veteran's back 
pain exacerbation.  However, the records do not show that a 
specific amount of rest was prescribed.  Further, there is no 
other evidence of low back treatment in the year preceding 
the claim.  

Accordingly, it is not ascertainable that an increase in 
disability necessitating a 60 percent rating occurred within 
the year prior to the Veteran's June 5, 2006 claim.  The 
Board cannot assign a 60 percent rating prior to the date the 
claim was filed. 

The controlling legal criteria preclude assignment of an 
earlier effective date for the award of a 60 percent rating 
for the Veteran's service connected low back disability  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As the Board is bound 
by these criteria, the claim for an earlier effective date 
must be denied.  


ORDER

Entitlement to a disability rating in excess of 60 percent 
for degenerative disc disease with mild radiculopathy, 
lumbosacral strain and transitional lumbosacral vertebra is 
denied.  

Entitlement to an effective date prior to June 5, 2006 for 
the grant of a 60 percent evaluation for degenerative disc 
disease with mild radiculopathy, lumbosacral strain and 
transitional lumbosacral vertebra is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


